                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -
SALVADOR SANCHEZ,
                                                                     ORDER
                            Plaintiff,
                                                                   19-cv-195-bbc
              v.

ANDREW HUBER, PAULINE HULSTEIN
and C.O. JOHN DOE,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -

       In an order entered on May 9, 2019, I granted pro se plaintiff Salvador Sanchez leave

to proceed on Eighth Amendment claims that:            (1) defendants Andrew Huber and

correctional officer John Doe failed to take reasonable measures to insure that plaintiff

received his medication in a timely manner; and (2) defendant Pauline Hulstein refused to

let plaintiff get stitches or see a doctor for a head laceration. Dkt. #8. I stayed a decision

on plaintiff’s request to proceed on state law negligence claims against defendants because

plaintiff had not stated whether he had satisfied Wisconsin’s notice of claim statute, Wis.

Stat. § 893.82. Plaintiff has responded, stating that he submitted a notice of claim to the

attorney general before filing this lawsuit. Dkt. #9. Based on plaintiff’s response, I conclude

that plaintiff may proceed with negligence claims against defendants based on the same

allegations that support his Eighth Amendment claims.




                                               1
                                        ORDER

      IT IS ORDERED that the screening order in this case, dkt. #8, is AMENDED to

state that plaintiff Salvador Sanchez is GRANTED leave to proceed on state law negligence

claims against defendants Andrew Huber and John Doe related to the provision of his

medication and defendant Pauline Hulstein for treatment of his head laceration.

      Entered this 24th day of May, 2019.

                                         BY THE COURT:

                                         /s/
                                         ________________________
                                         BARBARA B. CRABB
                                         District Judge




                                            2
